Title: 7th.
From: Adams, John Quincy
To: 


       No reciting. Cranch went to Boston.
       The Commonwealth is in a State of considerable fermentation. Last week at Northampton, in the County of Hampshire, a body of armed men to the number of three or four hundred, pre­vented the Court of common Pleas from sitting, and bruised the high-sheriff dangerously, as it is reported. The same Court was likewise stopp’d the day before yesterday, at Worcester by 400 men. The Court went to a Tavern, and adjourned till yesterday. They were again prevented from proceeding yesterday, and adjourned without a day. The militia it seems could not be raised to quell them. The Governor issued a Proclamation, calling upon the People at large to support the Constitution, attacked in such a flagrant manner, and directing the State’s Attorney, to prosecute the abbettors of these Riots. The Militia in the Town of Boston, have already offered their Services, and declared their determination to support the government with their Lives and Fortunes. Where this will end Time alone, can disclose. I fear, it will not before some blood is shed. The People complain of grievances; the Court of Common Pleas, the Senate, the Salaries of Public Officers, the Taxes in general, are all grievances, because they are expensive: these may serve as pretences, but the male-contents, must look to themselves, to their Idleness, their dissipation and extravagance, for their grievances; these have led them to contract debts, and at the same time have, rendered them incapable of paying them. Such disturbances if properly managed may be productive of advantages to a Republican Government, but if they are suffered to gain ground, must infallibly lead to a civil war, with all its horrors. This will not I believe be the Case at present; but such struggles seldom end without the loss of some Lives. Such commotions, are like certain drugs, which of themselves are deadly Poison but if properly tempered may be made, highly medicinal.
      